Petition for Writ of Mandamus Dismissed, Motion to Proceed In Forma
Pauperis Denied as Moot, and Memorandum Opinion filed December 23,
2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00989-CV



                   IN RE NATHANIEL JONES III, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-44583

                        MEMORANDUM OPINION

      On December 11, 2014, relator Nathaniel Jones III filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Harris County District
Clerk to issue a citation in the underlying litigation pursuant to Rule 145 of the
Texas Rules of Civil Procedure.

      By statute, we have authority to issue a writ of mandamus against a judge of
a district or county court in our court of appeals district, and as necessary to
enforce our appellate jurisdiction. See Tex. Gov’t Code § 22.221(a), (b). The
Harris County District Clerk named as the respondent in this original proceeding is
not a judge of a district or county court. And, issuance of the writ against the
respondent is not necessary to enforce our jurisdiction. Therefore, we have no
jurisdiction to grant the requested relief. See, e.g., In re Brooks, No. 14-14-00079-
CV, 2014 WL 549376, *1 (Tex. App.—Houston [14th Dist.] Feb. 11, 2014, orig.
proceeding) (mem. op., per curiam); In re Cantu, No. 14-13-00828-CV, 2013 WL
5503879, *1 (Tex. App.—Houston [14th Dist.] Oct. 1, 2013, orig. proceeding)
(mem. op., per curiam).

      Accordingly, we dismiss relator’s petition for writ of mandamus for want of
jurisdiction. We further deny as moot relator’s motion to proceed in forma
pauperis.




                                  PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                         2